Reasons for Allowance

1.	Examiner has received and review Applicants amendment and request for consideration of 01/07/21 and based on arguments on pages 1 – 3, juxtaposed previously recited prior art Examiner is hereby placing claims 1 – 6, 8 – 13 and 15 – 19 are in condition for allowance.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…capturing, by the at least one processor, a trace from a production version of a database that operates in a production environment, wherein the trace is a log that indicates a state of the database and of a program executing to access the database, wherein the state is a recording of variables, classes, modules, and functions in a code block;
executing, by the at least one processor, a trace debugger (TDB) in a test environment that is separate from the production environment;
replaying, by the at least one processor, the captured trace in the TDB to debug the trace in a debugging session while the trace is executing in a test version of the database operating in the test environment;
receiving, by the at least one processor, at least one edit to code of the program, the at least one edit made through the TDB;
rebuilding, by the at least one processor, the program, within the debugging session, to incorporate the at least one edit, wherein the rebuilding of the program is incremental to rebuild at least one portion of the program that was altered through the at least one edit; and

Therefore, claims 1 – 6, 8 – 13 and 15 – 19 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Primary Examiner, Art Unit 2192